Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed June 17, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00498-CR
___________________
 
IN RE CHRISTOPHER
W. HARRISON, Relator

 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS

 

 
 
MEMORANDUM OPINION
Relator, Christopher W. Harrison, an inmate in the
Texas Department of Criminal Justice who is proceeding pro se, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition,
Harrison complains that respondent, the Honorable Denise Collins, has not ruled
on his post-conviction writ of habeas corpus filed in the 208th District Court
of Harris County in trial court cause number 678421.  See Tex. Code
Crim. Proc. Ann. arts. 11.07, 11.59 (Vernon 2005 & Supp. 2009).  
While the courts of appeals have mandamus jurisdiction
in criminal matters, only the Texas Court of Criminal Appeals has jurisdiction
over matters related to final post-conviction felony proceedings.  Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).  This court has no authority to issue a
writ of mandamus to compel a district court judge to rule on matters seeking
post-conviction relief in felony convictions in which the judgment is final.  See
In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding).  Should it be necessary to complain about an action or inaction of
the convicting court, the applicant may seek mandamus relief from the Court of
Criminal Appeals.  Id. at 718.  
Accordingly, we dismiss Harrison’s petition for lack
of jurisdiction.
 
                                                                        PER
CURIAM
 
Consists of Justices
Brown, Sullivan, and Christopher.
Do
Not Publish — Tex. R. App. P. 47.2(b).